Citation Nr: 0406455	
Decision Date: 03/11/04    Archive Date: 03/19/04	

DOCKET NO.  03-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1979 to September 1980, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
case, the veteran contends that he developed hepatitis C as a 
result of a blood transfusion he received during service 
during a surgery for a kidney stone in March 1980.  The 
veteran and his representative acknowledged at a hearing 
before the BVA at the RO in November 2003 that service 
medical records did not document that the veteran received a 
transfusion during the surgery performed during service, but 
asserted that service medical records were not complete and 
do not document complications the veteran experienced.  In 
this regard, the Board would observe that records from that 
surgery consists almost exclusively of an operation report 
and a tissue examination.  As such, the Board finds that 
there would appear to be some merit in the veteran's 
contention warranting an additional search for service 
medical records.  

The previously mentioned service medical records are 
significant for the veteran's claim in that he denies 
exposure to any other risk factors which could have caused 
hepatitis C.  The veteran denies intravenous drug use, high-
risk sexual activities or having tattoos.  The veteran 
indicated that the only surgical procedure he had undergone 
which could have resulted in this hepatitis C was the surgery 
during service.  However, the record reflects that the 
veteran apparently underwent a spinal fusion in 1998 and 
records of that surgical procedure are not associated with 
the claims file.  In additional, while the veteran has 
reported that he was diagnosed with hepatitis C in 1994, 
there are no medical records that document a diagnosis of 
hepatitis prior to August 2000.  Such records are clearly 
relevant and potentially probative to the veteran's claim, 
and the Board believes that an attempt should be made to 
obtain those records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should attempt to obtain 
additional service medical records 
pertaining to the veteran's 
hospitalization in March 1980 at the 
General Leonard Wood Army Community 
Hospital, Fort Leonard Wood, Missouri 
65473.  The RO should request complete 
medical records associated with that 
hospitalization, including a narrative or 
discharge summary pertaining to that 
hospitalization and any records that 
would document a transfusion during the 
surgical procedure performed.

2.  The veteran should be contacted for 
information regarding his initial 
diagnosis of hepatitis and the spinal 
fusion surgery performed in 1998.  The 
veteran should be requested complete and 
return an authorization for release of 
medical records to permit the RO to 
obtain those records.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


